Citation Nr: 1141122	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a scar of a penetrating wound to the right ankle.  

2.  Entitlement to a separate evaluation for limitation of function or right lower extremity disability as a residual of a penetrating wound to the right ankle.  

3.  Whether there is new and material evidence to reopen a claim for service connection for a lumbar spine disability, to include as secondary to the service-connected residuals of a penetrating wound to the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1960 to June 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO continued the current noncompensable rating for the scar residual of a penetrating wound.  The RO also found there was no new and material evidence sufficient to reopen a claim for service connection for a lumbar spine disability (to include as secondary to the service-connected residuals of a penetrating wound of the right ankle).  

In November 2005, the Veteran had a prior perfected appeal for a compensable rating for the scar residual of a penetrating wound.  However, he withdrew this appeal in March 2008 before it reached the Board.  The Veteran filed a new claim for this issue in August 2008 and the Board finds that this appeal is before it at this time.  

The Veteran testified before the undersigned at a Board Videoconference hearing in July 2011.  The transcript has been associated with the file.  

The issues of entitlement to a separate evaluation for a right lower extremity disability due to the residuals of a penetrating wound to the right ankle and whether there is new and material evidence to reopen a claim for service connection for a lumbar spine disability, to include as secondary to the service-connected residuals of a penetrating wound to the right ankle, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Scarring from the penetrating wound to the right ankle has not resulted in disfigurement of the head, face or neck, pain, instability of the skin, or affected an area of six square inches or 39 square centimeters or more.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a scar of a penetrating wound to the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes 7800-7804 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a September 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  The Veteran was instructed to submit any evidence in his possession that pertained to his claim.  In the same letter, the RO also notified the Veteran of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The September 2008 letter notified the Veteran of the diagnostic codes that were applicable to his claim.  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available medical records have been secured.  Social Security Administration records are in the file.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.  




Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  

In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

During the pendency of this appeal (the Veteran filed his claim in August 2008), the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in August 2008.  As a result the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.  

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 applied to disfigurement of the head, face and neck.  DC 7801 applied to scars other than the head face or neck that were deep or that caused limited motion; for a 10 percent rating under this code the area had to exceed 6 square inches or 39 square centimeters.  38 C.F.R. § 4.118 (2008).  

DC 7802 applies when four requirements are met.  The scar or scars must be 1) on a part of the body other than the head, face or neck; 2) must be superficial; 3) must not cause limited motion; and must cover an area of 144 square inches or 929 square centimeters or greater.  If the criteria are met, a 10 percent rating is warranted.  Id.  

DC 7803 applies to scars that are superficial and unstable.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) defines a superficial scar as a scar that is not associated with soft tissue damage.  This definition is essentially the same for DCs 7802 and 7804 except these codes specify "underlying soft tissue damage."  Id.  

DC 7804 applies when a scar is superficial and painful upon examination.  Note (2) addresses scars that appear on the tip of a finger or toe and the amputation rule.  

The Veteran contends that his service-connected scar, a residual of a penetrating wound to the right ankle in service, has worsened.  The history of the Veteran's service-connected residual scar shows that in August 1987 the RO granted a claim of service-connection for "penetrated wound, right ankle" and assigned a noncompensable rating (from March 31, 1987).  The rating was assigned under DC 7805 at the time: "Scars, other; Rate on limitation of function of part affected."  

At an October 2004 VA examination of the joints, which is before the current appeal period, the examiner noted the Veteran had a centimeter circular wound proximal and posterior to his medial malleolus; it was well-healed.  There were no skin changes, signs of inflammatory arthritis, abnormal callosities, infection, ulceration, or hammer claw toes.  

On VA examination in November 2007, the scar was not painful.  It was located on the right ankle on the posterior to the medial malleolus.  It was half a centimeter wide and one centimeter long.  There was no tenderness to palpation, adherence to underlying tissue, and it did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage.  There was no skin ulceration or breakdown of the scar.  

In September 2008, the Veteran was given a new VA examination.  The Veteran related how he received a right ankle injury in the military.  There was no pain and no skin breakdown.  The scar was .4 centimeters wide and 1.5 centimeters long.  There was no palpable underlying mass below the wound and no adherence of skin to the underlying tissues.  There was no tenderness to palpation or underlying tissue damage.  There was not skin ulceration or breakdown over the scar.  The scar was well-healed over the right medial and posterior ankle from a penetrating wound.  There was no damage to the underlying vessels, nerves or tendon.  

A September 2008 private physical therapy evaluation showed that the physical therapist noted that scar on the Veteran's ankle and described it as being between a dime and a nickel in size.  In October 2010, Dr. Rogers, a podiatrist noted a "cicatrix" present at the medial-posterior aspect of the right ankle at the area of the posterior tibial nerve.  (According to Dorland's Illustrated Medical Dictionary 367 (31st ed. 2007), a cicatrix is a scar.)  

The Board finds that a compensable rating under 38 C.F.R. § 4.118 (2011) is not warranted for the residual scar of a penetrating wound of the right ankle.  The evidence does not show that the scar has resulted in disfigurement of the head, face or neck, pain, or instability; it is not sufficiently large enough to warrant a compensable rating.  

The record shows the scar is the result of a penetrating wound to the right ankle; it is not on the head, face or neck so DC 7800 does not apply.  The scar is not deep and does not exceed 39 square centimeters.  DC 7801 does not apply.  The physical therapist described it as being between the size of a dime and a nickel; it also did not cover an area of 144 square inches or 929 square centimeters or greater.  DC 7802 also does not apply.  

The VA examinations showed that there was no instability (frequent loss of skin covering) of the scar; the September 2008 VA examination report states specifically there was no ulceration or breakdown of the skin.  DC 7803 does not apply.  The scar is superficial and not associated with soft tissue damage.  See 38 C.F.R. § 4.118, DC 7803, Note (2).  The Veteran was examined by VA, a private physical therapist and a private podiatrist.  None of these records show that the scar was painful upon examination.  As a result an assignment of a compensable rating under DC 7804 (regarding scars that are superficial and painful upon examination) is not warranted.  

The Board has considered the entire period on appeal and has found that no staged ratings are warranted.  Hart, 21 Vet. App. at 509-510.  

The Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptoms related to his scar due to a penetrating wound of the right ankle.  Thun, 22 Vet. App. at 115.  There is no need to refer the claim for extraschedular consideration.  Id.  

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to a compensable rating for a scar of a penetrating wound to the right ankle is denied.  


REMAND

The Veteran is asserting he has limitation of function and/or a right lower extremity disability due to the penetrating wound of the right ankle he received in service.  The evidence shows the Veteran has bilateral foot pes cavus and osteoarthritis as well as a shortened right leg.  See July and September 2004 VA records.  A March 2005 VA podiatry record also showed an assessment of peripheral neuropathy.  An October 2004 VA joint examination report shows the Veteran had plantar fasciitis and peroneal tendonitis that were unrelated to his penetrating wound of the right ankle injury he received in service.  An X-ray showed slight hallus valgus deformity with some first metatarsal phalangeal joint degeneration, small degenerative change at the dorsal talonavicular joint and minimal tibiotalar joint degeneration.  

In September 2008, the Veteran told a private physical therapist, for the first time, that he noticed he was unable to run without spraining his right ankle about a year after leaving service.  He also walked with a limp since service.  The physical therapist noted the Veteran spent a lot of time on his feet at one of his jobs.  The Veteran had tenderness to palpation of the Achilles tendon at the insertion of the right ankle, both medially and laterally.  He had no tenderness of the lateral or medial ankle ligaments.  Dorsiflexion was described as moderately limited.  The therapist found decreased subtalar joint mobility on the right.  

In October 2010, Dr. Rogers, the podiatrist, stated: "[The Veteran's] right ankle condition due to the penetrating wound, in my opinion, is: due to (100 percent) the service connected condition of ankle condition."  In an attached letter, Dr. Rogers noted the Veteran's assertion that all of his problems "are about his right ankle."  He also had "hamstring equines, external hip rotation of his right extremity and gait evaluation revealed an antalgic gait."  An MRI noted fluid in the right tendon sheaths and calcaneal hypertrophy.  Dr. Rogers opined that the Veteran was suffering from "chronic tarsal tunnel syndrome which was directly related to the injury sustained in 1960."  

At a January 2011 VA joint examination, the Veteran complained of joint symptoms.  The examiner observed an antalgic gait.  There was tenderness of the joint, pain at rest and abnormal motion.  The examiner noted that left and right dorsiflexion was 20/20 and plantar flexion was 40/45.  There was pain following repetitive motion.  The examiner had an X-ray done to determine if the right ankle was different from the left ankle given the Veteran's service history.  The impression of the views of the bilateral ankles was no significant abnormality.  The diagnosis was a normal right ankle.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In Esteban, it was specified that separate evaluations could be assigned for scarring if the symptomatology is not duplicative or overlapping.  DC 7805 states that other scars should be rated on limitation of function of the affected part.  The September 2008 report states there was no limitation of motion or loss of function due to the scar.  

On remand, the AMC should return the claims file to the January 2011 VA examiner for an opinion as to whether the Veteran has any limitation of function or orthopedic residuals of the right lower extremity due to the Veteran's service-connected penetrating wound of the right ankle.  The examiner should address Dr. Rogers' October 2010 opinion that "chronic tarsal tunnel syndrome [is] directly related to the injury the Veteran sustained in 1960."  

The Board also finds that the Veteran filed a notice of disagreement in July 2009 to the November 2008 denial of the Veteran's new and material evidence claim in July 2009.  The Veteran is entitled to a statement of the case (SOC).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action: 

1. Return the file to the January 2011 VA joints examiner.  The Veteran's entire claims file and a copy of this remand should be made available to the examiner for review.  

The examiner should opine whether there is a 50 percent probability or greater that the Veteran has any limitation of function or orthopedic residuals of the right lower extremity due to the Veteran's service-connected penetrating wound of the right ankle.  The examiner should address Dr. Rogers' October 2010 opinion regarding chronic tarsal tunnel syndrome and earlier reports reflecting no limitation of function due to scarring including the September 2008 report.  The examiner should provide rationale for all conclusions reached; the opinion should be supported by medical science and facts from the claims file.  

2. Issue a SOC to the Veteran and his representative, addressing the November 2008 rating decision that denied that there was new and material evidence to reopen a claim for service connection for a lumbar spine disability, to include as secondary to the service-connected residuals of a right ankle penetrating wound.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this claim.  

3. Re-adjudicate the claim for a separate evaluation for limitation of function or a right lower extremity disability due to the residuals of a penetrating wound to the right ankle.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


